OPINION OF THE COURT
Per Curiam.
The respondent was admitted to the practice of law by the Appellate Division, First Department, on March 15, 1966. In this proceeding, the Special Referee sustained 26 charges of professional misconduct. The petitioner moves to confirm the report of the Special Referee in full and the respondent submits an application, inter alia, requesting leniency in light of certain mitigating circumstances. These charges, generally stated, involve the respondent’s neglect of several legal matters entrusted to him.
After an examination of all the evidence, we are in agreement with the findings of the Special Referee. The respondent is guilty of the misconduct indicated above. The petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances advanced by the respondent. We are also cognizant of a prior admonition of the respondent for failing to obey the mandate of the Surrogate of Suffolk County and his prior censure by this court for his failure to cooperate with the Grievance Committee in its investigation of complaints of professional misconduct (see, Matter of MacLachlan, 62 AD2d 413). Accordingly, the respondent should be, and hereby is, suspended from the practice of law for a period of five years commencing March 10, 1986.
Mollen, P. J., Mangano, Gibbons, Thompson and Lawrence, JJ., concur.